         Case 19-30388 Document 96 Filed in TXSB on 08/05/19 Page 1 of 11




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

IN RE:                                                    §
                                                          §
NORTHBELT, LLC,                                           §              CASE NO. 19-30388
                                                          §                   Chapter 11
         Debtor.                                          §

                            SECURED LENDER’S OBJECTION
                     TO DEBTOR’S FIRST AMENDED CHAPTER 11 PLAN

         Wilmington Trust, N.A., as Trustee for Morgan Stanley Bank of America Merrill Lynch

Trust 2014-C19, Commercial Mortgage Pass Through Certificates, Series 2014-C19 (the

“Secured Lender”), hereby objects (this “Objection”) to confirmation of the Debtor’s First

Amended Chapter 11 Plan of Reorganization [Docket No. 88] (the “Plan”) 1 on the grounds that

the Plan was not filed in good faith and is not feasible.


                                            Preliminary Statement

         1.       Using a range of assumptions favorable to Debtor, the Plan requires a minimum

financial contribution of $200,000 for the first twelve (12) months. The only proposed source of

this money is the Reorganized Debtor’s revenues. To cover Plan payments and operating

expenses, the Reorganized Debtor must receive minimum monthly rent proceeds of $301,766.

There is not a single schedule, operating report, financial statement, rent roll, or projection

filed in this case that supports a figure that large. Simply stated, the Plan is not feasible and

the Court should not confirm it.




1
  Capitalized terms not defined herein shall have the meanings set forth in the Plan, or if not defined therein, in the
Loan Documents.



                                                          1
303603938 v5
         Case 19-30388 Document 96 Filed in TXSB on 08/05/19 Page 2 of 11




                                           Background

    A. Secured Lender’s Claim

         2.    Secured Lender is the holder by assignment from Bank of America, N.A.

(“Original Lender”) of that certain loan (the “Loan”) evidenced by the following document,

each dated as of September 19, 2014: (i) that certain Promissory Note in the original principal

amount of $13,500,000 executed and delivered by Northbelt, LLC (the “Debtor”) to Original

Lender, (ii) that certain Loan Agreement (the “Loan Agreement”)by and between Debtor and

Original Lender, and (iii) that certain Deed of Trust, Assignment of Leases and Rents, and

Security Agreement (the “Deed of Trust”) executed and delivered by Debtor to the trustee

named therein for the benefit of Original Lender. The foregoing documents, together with all

other documents evidencing and/or securing Loan are collectively referred to as the “Loan

Documents.”

         3.    The current non-default, monthly payment due on the Loan is $128,604.51

(inclusive of principal, interest, reserves and tax and insurance escrow).

         4.    Prior to the Petition Date, several Events of Default (as defined in the Loan

Documents) had occurred and were continuing, and Secured Lender had accelerated the

indebtedness evidenced by the Loan Documents prior to the Petition Date. The Claim (defined

below) specifies with particularity the monetary and non-monetary defaults that had occurred

and were continuing under the Loan Documents as of the Petition Date (the “Defaults”).

         5.    On June 11, 2019, Secured Lender filed a proof of claim, registered as Claim No.

5-1, evidencing a claim of not less than $15,385,325.53, secured by a first-position lien on the

Debtor’s real and personal property (the “Claim”).




                                                 2
303603938 v5
         Case 19-30388 Document 96 Filed in TXSB on 08/05/19 Page 3 of 11




         6.    Secured Lender’s collateral consists primarily of a first lien on a commercial

office building located at 333 N. Sam Houston Parkway in Houston, Texas (as more particularly

described in the Deed of Trust, the “Property”) and an assignment of the commercial leases and

rents derived from the Property.

         7.    The Debtor values the Property at $19 million. See First Amended Disclosure

Statement, § 4.01. Consequently, based on Debtor’s valuation, Secured Lender’s claim is over-

secured and has accrued post-petition interest and legal fees pursuant to section 506(b) of the

Bankruptcy Code.

    B. Proposed Treatment of Secured Lender’s Claim under Plan

         8.    The Debtor disputes Secured Lender’s claim of $15,385,325.53. Specifically, the

Debtor contends that none of the accrued interest, late charges, fees, and advances that the

Secured Lender has made to cover taxes and insurance on the Property are recoverable, but

Debtor has provided no legal basis for its contention.

         9.    The Debtor further states that it has cured all non-monetary defaults on the Loan

and has “kept current prior to and after the Chapter 11 filing.” See Disclosure Statement, p. 14.

For these reasons, the Debtor asserts that it will be in full compliance with the Loan Documents

at confirmation of the Plan without the need to make any monetary cure. The Plan proposes to

resume monthly payments to Secured Lender going forward at $128,604.51 per month.

         10.   The Debtor has provided no evidence of its cure of the Defaults, and Secured

Lender strongly disputes any allegations that the Defaults were cured prior to the Petition Date.

         11.   The Debtor has not yet objected to Secured Lender’s claim. Secured Lender does

not believe the Debtor will be successful in eliminating a material portion, if any, of the




                                                 3
303603938 v5
         Case 19-30388 Document 96 Filed in TXSB on 08/05/19 Page 4 of 11




outstanding interest, fees, charges, and escrow advances that have accrued on the Loan pursuant

to the express terms of the Loan Documents.

         12.   Secured Lender also disagrees that the Debtor has “kept current” on the Loan

post-petition. Pursuant to this Court’s orders approving the use of cash collateral on an interim

and final basis, the Debtor agreed to and was ordered to deliver to Secured Lender excess cash

net of operating expenses and U.S. Trustee fees on a monthly basis as adequate protection of

Secured Lender’s interest in its collateral. These monthly adequate protection payments,

however, have never been paid to or received by Secured Lender. As of the filing of this

Objection, Secured Lender has received $0 in adequate protection payments.

         13.   If the Debtor has accrued no excess cash from and after the Petition Date, there

can be no reasonable expectation that Reorganized Debtor will have sufficient funds to (i) cover

monthly payments (including escrow) at the contractual rate going forward, or (ii) to fund its

obligations under the Plan.

         14.   Accordingly, Secured Lender believes that the proposed treatment of its claim

under the Plan is objectionable because, amongst other reasons, it is based on unreasonable and

unsupportable assumptions, including the assumption that, at confirmation, the Debtor will

neither pay any monetary cure, nor take action to cure the non-monetary defaults.

    C. Proposed Treatment of Other Claims

         15.   In addition to Secured Lender’s claim, various taxing authorities and trade

creditors have filed liens against the Property totaling $782,387.92. The Texas Comptroller of

Public Accounts claims franchise taxes in the amount of $1,422.10, of which $1,172 is asserted

as a priority claim. See Claim No. 3-1. The Debtor scheduled a $300,000 loan made by insider




                                               4
303603938 v5
           Case 19-30388 Document 96 Filed in TXSB on 08/05/19 Page 5 of 11




Donald Testa (the “Testa Loan”) 2 as a general unsecured claim. 3 In addition to these secured,

priority, and general unsecured claims, the Plan refers to both Administrative Claims and

Professional Fee Administrative Claims, although neither the Plan nor the Disclosure Statement

provide any estimate of the amount or other information concerning these claims.

          16.      The Plan proposes to treat these various claims as follows:

Class               Type                             Treatment                                    Amount

Unclassified        Administrative Claims            Paid in full on or before Effective          Unknown.
                                                     Date or in the ordinary course of
                                                     business following the Effective
                                                     Date.

Unclassified        Professional Fee                 Paid in full once allowed by a final         Unknown. 4
                    Administrative Claims            order.

Unclassified        Priority Claims                  Paid over five (5) years at 12%              $1,172.00
                                                     interest per annum.

Class 1             Allowed Secured Claims           Paid when due from funds                     $0.00
                    for Ad Valorem Taxing            escrowed with Wilmington Trust.
                    Authorities

Class 2             Allowed Secured Claim            Ongoing monthly payment of                   N/A
                    of Wilmington Trust              $128,604.51
                    (Secured Lender)
                                                     *this is the non-default amount and
                                                     does not take into account the filed
                                                     Claim

Class 3             Allowed Secured Claims           Paid in full over twelve (12)                $782,387
                    of Mechanics Lien                months from the confirmation date.
                    Holders 5

2
    The existence of the Testa Loan, standing alone, is an Event of Default under the Loan Documents.
3
   The Debtor also scheduled a general unsecured claim of Primary Lending LLC in the amount of $400,000, but
listed the debt as contingent, unliquidated, and disputed. Because Primary Lending did not file a proof of claim,
Secured Lender has not included this claim in its analysis of the Plan.
4
   Debtor’s counsel appears to have a retainer of $20,000 but it is unclear whether this will be sufficient to cover
allowed professional fees.
5
  The Debtor’s use of the term “Mechanics Lien Holders” to describe the claimants in Class 3 is confusing because
$360,812 of the $782,387 in claims were scheduled as tax debt.



                                                          5
303603938 v5
          Case 19-30388 Document 96 Filed in TXSB on 08/05/19 Page 6 of 11




Class 4            Allowed General                   Payed over forty-eight (48) months            $300,000*
                   Unsecured Claims                  with 2% interest per annum.
                                                                                                   *Assumes
                                                                                                   Primary Lending
                                                                                                   LLC claim is not
                                                                                                   allowed due to
                                                                                                   failure to file
                                                                                                   claim

Class 5            Equity                            Retained by Testa Family Limited              N/A
                                                     Partnership


          17.    Setting aside the unknown nature of the Administrative Claims, and assuming

solely for the purpose of this exercise and analysis that the Debtor (a) can successfully eliminate

any monetary cure of Secured Lender’s claim 6 and (b) will have sufficient funds on hand to

satisfy ad valorem taxes and U.S. Trustee fees, the Plan will require the Reorganized Debtor to

fund approximately $200,000 on a monthly basis to cover creditor payments. 7

    D. Plan Funding and Financial Projections

          18.    The Debtor proposes to fund the Plan from its continuing operations. See Plan,

§ 2.02. In order for the Plan to be feasible, the Reorganized Debtor will have to earn a sufficient

amount of rental income from the Property to meet the proposed monthly Plan payment of

$200,000 while also funding ongoing operations. The Financial Projections attached to the

Disclosure Statement as Exhibits C1 and C2 forecast monthly expenses of $101,765.50 8 to run

the Debtor’s business post-confirmation. Accordingly, the Reorganized Debtor has to gross at

least $301,766 per month to avoid defaulting under the Plan within the first twelve (12)

months following confirmation.

6
  The Secured Lender does not consent to this treatment, does not believe the Debtor will be able to dispute Secured
Lender’s Claim, and does not waive its rights.
7
  This sum is calculated by adding the proposed monthly payments to Secured Lender [$128,604], Class 3 secured
claims [$65,198], and Class 4 general unsecured claims [$6,250].
8
   This $101,765.50 forecasted mount is substantially less than any of the amounts listed in the Debtor’s previously-
filed monthly operating expense reports.


                                                         6
303603938 v5
         Case 19-30388 Document 96 Filed in TXSB on 08/05/19 Page 7 of 11




         19.   Because it is a single-purpose entity whose sole source of income are the rents

derived from the Property, the Debtor’s current register of paying tenants (a “rent roll”) is

critically important to evaluating whether it will be able to meet its Plan obligations and have

sufficient liquidity to continue as a going concern.

         20.   Secured Lender has reviewed several documents relevant to predicting whether

the Debtor will be able to fund the Plan. These documents contradict each other and grossly

overstate the Debtor’s projected income. Moreover, even taken at face value, none project

sufficient revenues to cover Plan payments, and thus the Plan is not feasible.

         21.   The Debtor’s most recent Monthly Operating Report filed on July 22, 2019

[Docket No. 95] shows that the Debtor’s gross income peaked at $263,876 in February 2019, and

has averaged $238,318 since January 2019. This is insufficient to fund the Plan and maintain

operations.

         22.   The rent roll included with Exhibit B to the Disclosure Statement reports the

tenant status as of March 1, 2019. Although the rent roll purports to show that the Debtor will

earn $252,139.30 per month in total rents, nine (9) of the leases expired as of July 31, 2019 and

an additional five (5) leases will expire at the end of the year. According to this rent roll, only

thirteen (13) tenants are under leases as of January 1, 2020, representing approximately $131,468

in potential revenue. This is insufficient to fund the Plan and maintain operations.

         23.   Secured Lender obtained an updated rent roll from the Debtor attached hereto as

Exhibit A. This document reports sixteen (16) tenants under lease as of June 30, 2019 with

monthly rents totaling $139,227. Two of these leases expire prior to the end of the year. When

these are excluded, the June 30th rent roll projects revenue of $127,483 going into 2020. This is

insufficient to fund the Plan and maintain operations.




                                                 7
303603938 v5
           Case 19-30388 Document 96 Filed in TXSB on 08/05/19 Page 8 of 11




          24.      It should be further noted that the March 1st and June 30th rent rolls contain

wildly different rosters of tenants. 9 Secured Lender cannot understand why the rent rolls are so

dissimilar. For example, Qualitec Technical Services, LP appears on the June 30th rent roll

occupying five units for a total rent of $11,361 under leases that allegedly began on January 1,

2016.      But Qualitec does not appear on the March 1st rent roll.         By contrast, Holloman

Corporation, the Debtor’s “anchor tenant” for many years, appears on the March 1st rent roll but

is conspicuously absent from the June 30th version. The inconsistencies between these rent rolls

render a meaningful projection of Debtor’s financial future impossible. Nevertheless, even if the

Court were to use the highest income figures in any of these documents, the income is

insufficient to fund the Plan and maintain ongoing operations.

                                                    Objection

A.        The Plan Has Not Been Proposed In Good Faith

          25.      The Court may only confirm the Plan if it complies with the requirements of

section 1129(a) of the Bankruptcy Code. Among those requirements is that the Plan “has been

proposed in good faith and not by any means forbidden by law.” See 11 U.S.C. § 1129(a)(3).

The “good faith” evaluation of a proposed plan takes in the totality of the circumstances

surrounding the bankruptcy filing. See In re Cypresswood Land Partners, I, 409 B.R. 396, 425

(Bankr. S.D. Tex. 2009). “Where the plan is proposed with the legitimate and honest purpose to

reorganize and has a reasonable hope of success, the good faith requirement of section

1129(a)(3) is satisfied.” In re Sun Country Dev., Inc., 764 F.2d 406, 408 (5th Cir. 1985).

          26.      The circumstances of this case do not support a finding that the Debtor has acted

in good faith. This bankruptcy case is essentially a two party dispute between the Debtor and


9
    Tenant, Consolidated Pipe & Supply is the only overlap.



                                                          8
303603938 v5
         Case 19-30388 Document 96 Filed in TXSB on 08/05/19 Page 9 of 11




Secured Lender. There are few other creditors, and the Debtor’s principal is the only general

unsecured creditor (and the Plan proposes to pay this insider interest).       The Debtor filed

bankruptcy to forestall a state court action that Secured Lender filed weeks earlier. The Debtor’s

principal asset is Secured Lender’s collateral. The Debtor unreasonably asserts that there are no

enforceable monetary defaults in the Loan Documents that it must cure prior to reinstating the

Loan. The Debtor’s failure to make a serious proposal to address its defaults demonstrates a lack

of good faith in dealing with its primary creditor.

         27.   Furthermore the Debtor’s financial projections are riddled with internal

contradictions, are woefully under forecast, and fail to provide an accurate forecast of post-

petition earning. Even taken at face value, the Debtor’s financial projections do not show

sufficient income to fund the Plan, which consequently has no reasonable hope of success. See

In re Sun Country Dev., 764 F.2d at 408. The Debtor did not file this Plan in good faith and the

Court should not confirm it.

         B.    The Plan is Not Feasible

         28.   Section 1129(a)(11) requires the Court to find that confirmation of the Plan “is

not likely to be followed by the liquidation, or the need for further financial reorganization, of

the debtor . . . unless such liquidation or reorganization is proposed in the plan.” Commonly

known as the “feasibility” requirement, section 1129(a)(11) requires courts to determine whether

a plan offers a “reasonable assurance of commercial viability.” See In re Save Our Springs

(S.O.S.) Alliance, Inc., 632 F.3d 168, 172 (5th Cir. 2011). When assessing feasibility, bankruptcy

courts typically look at the debtor’s capital structure and the earning power of the business,

among other factors. See In re Geijsel, 480 B.R. 238, 257 (Bankr. N.D. Tex. 2012).




                                                  9
303603938 v5
        Case 19-30388 Document 96 Filed in TXSB on 08/05/19 Page 10 of 11




         29.   As discussed above, using a range of assumptions favorable to Debtor, the Plan

requires a minimum financial contribution of $200,000 for the first twelve (12) months. The

only proposed source of this money is the Reorganized Debtor’s revenues.

         30.   To cover Plan payments and operating expenses, the Reorganized Debtor must

receive minimum monthly rent proceeds of $301,766.              There is not a single schedule,

operating report, financial statement, or projection filed in this case that supports a figure

that large. See id. at 357 (“One way to assess the reliability and soundness of a debtor’s

projections is to use the period of the case as a test-run, and to see if the debtor has, indeed, been

able to meet its projections.”).

         31.   Even if one were to accept the higher range of the Debtor’s projections ‒ monthly

revenues of $250,000 ‒ eighty per cent (80%) of that cash would be committed to the Plan. See

In re Lakeside Glob. II, Ltd., 116 B.R. 499, 507 (Bankr. S.D. Tex. 1989) (“When virtually all the

income generated from the property “is required to satisfy the debtor's obligation under the plan,

it is difficult to conceive of how a plan could be feasible under the Code.”). Simply stated, the

Plan is not feasible, and the Court should not confirm it.



         WHEREFORE, Secured Lender respectfully requests that this Court (a) deny

confirmation of the Plan and (b) grant Secured Lender such further relief as the Court deems

appropriate.




                                                 10
303603938 v5
        Case 19-30388 Document 96 Filed in TXSB on 08/05/19 Page 11 of 11




DATED this 5th day of August, 2019.

                                                Respectfully submitted,

                                                K&L GATES LLP


                                                By: /s/Liz Boydston
                                                Liz Boydston, SBN 24053684
                                                liz.boydston@klgates.com
                                                1000 Main Street, Suite 2550
                                                Houston, Texas 77002
                                                Tel: 713.815.7339
                                                Fax: 713.815.7301
                                                            -and-
                                                Christopher Fernandez, (admitted pro hac vice)
                                                NC Bar No. 27818
                                                chris.fernandez@klgates.com
                                                214 N. Tryon Street
                                                Charlotte, NC 28202
                                                Phone: 704-331-7508
                                                Fax: 704-331-7598
                                                chris.fernandez@klgates.com

                                                ATTORNEYS FOR THE SECURED CREDITOR,
                                                WILMINGTON TRUST, N.A., AS TRUSTEE FOR
                                                MORGAN STANLEY BANK OF AMERICA MERRILL
                                                LYNCH TRUST 2014-C19, COMMERCIAL
                                                MORTGAGE PASS THROUGH CERTIFICATES,
                                                SERIES 2014-C19


                               CERTIFICATE OF SERVICE

The undersigned hereby certifies that on August 5, 2019, a true and correct copy of the foregoing
document was served via the Court’s electronic noticing system to all those who have consented
to service and to Debtor’s counsel via electronic mail.

                                                              /s/Liz Boydston________




                                               11
303603938 v5
